Title: To Thomas Jefferson from William Branch Giles, 9 December 1795
From: Giles, William Branch
To: Jefferson, Thomas



Dear Sir
Philadelphia December 9th 1795

Having had no intelligence of importance to communicate, and presumeing upon your anxiety to see the President’s speech to the present Congress, I have delayed writeing until I could gratify you with its inclosure. It is accordingly contained in the accompanying Newspaper.
You will observe that the speech wears a conciliatory and not a dictatorial complexion; and in this respect, has not, I beleive, corresponded with the general expectation. The mild form of communication assumed by the President, clearly proves, that he is at length of opinion, that the public temper, as well as that of the house of Representatives, requires perswasives, and will not tolerate threats; and that his personal influence would be more impressive, by presenting to them the amiable solicitude of his heart for the promotion of the general welfare; than by  relying on the wisdom of his head in the means which have been pursued for its attainment.
This course was certainly well calculated to effect its object; for the speech, from its perswasive quality alone, seems to have made a considerable impression upon the house of Representatives; but how far it may vary its ultimate measures I am not able to form any probable conjecture.
You will also observe a studyed silence respecting France. The speech does not inform us, whether the former good humor of our sister Republic still continues towards us; nor whither she is in any degree sowared by our late unkind treatment. It does not contain one tittle of kind intelligence as to her own health, and the state of her own constitution. In the contrast drawn betwen the happy situation of the U.S., and the miseries of Europe in consequence of the existing war, it does indeed remind us of the misfortunes of the republic, without a compassionate intimation of the glorious cause which produced them: nor is there a single sympathiseing sensation which the similitude of our late struggle with the present one of France, would naturally have suggested.
This is the more surpriseing, as it is known here by a few, and must have been known to the Executive, that the peace with Algiers was in some measure obtained through the good offices of France; nor would the same good offices have been withheld in securing to us the trade of the Missisippee in the late peace with Spain, if it had been intimated to the Republic that such a measure would have been desireable to the U.S. But Mr. Pinkney passed through Paris on his Spanish mission, without either discloseing the state of the negotiation with England, or intimateing the object of his mission to Spain. Hence it was concluded that the interposition of the Republic was not desired, and the peace was concluded without it.
The manner in which the treaty with G. Brittain is mentioned in the speech, has embarrassed its opposers in decideing on the proper course to be taken in the answer.
If it be attempted to bring the treaty into view for the purpose of animadversion: it will be said by its favorers; that it is not officially before us; that the attempt evidences an officious and unjustifyable solicitude to disturb the harmony of the different branches of the government and of the house itself; that the thing is still incomplette; that the expression of the sence of the house may affect the ultimate determination of the Brittish Cabinet; to which will be added the old unmeaning clamor of disorganization, war &c &c.
If its opposers should not avail themselves of the opportunity afforded by the speech of testifying their disapprobation, and should wait until it be officially communicated; it will not only afford an opportunity of  makeing proseletes to the treaty; but it will then be said, that it was uncandid not to notify the Executive of an intention of withholding the means for its execution at the earliest moment; that the proper time for opposition being past, it is now too late to commence it &c &c.
My own opinion is that an attempt should be made to manifest our disapprobation in the answer; and, if possible, in a manner which will be the most delicate and respectful to the other branches of the government, and which would not justify an inference that a due cooperation will not be afforded upon all justifyable occasions. This I think would be the most candid course, and would leave to the favorers of the treaty either the alternative of hazzarding a vote upon its merits, or repelling its discussion upon some collateral grounds; and if we should even be unsuccesful in the attempt, we should proceed to the attack with a better grace, when the treaty shall be officially laid before us.
From conversations with individual members I am induced to fear, that the present house of Representatives, from whose firmness and patriotism so much has been expected by the public, will not answer the pleasing anticipation.
A great majority of the house is opposed to the treaty intrinsically; but some whose firmness has been counted upon, will not resist the weight of the President and senate. The common language with persons of this description, is, the treaty is a bad thing; but it is the act of the constituted authorities: the house of Representatives can exercise no discression, but as to the most advisable means of effectuateing it: Disagreement amongst the different departments of the government should be avoided &c. &c. I therefore think that the majority will depend much upon the manner, in which the question is presented to the house. If a complimentory stricture should be reported in the answer, I have no doubt but that it would be stricken out upon motion; Because all the opposers to the treaty would unite in a negative vote: But I believe it would be impossible to unite them in any affirmative vote of disapprobation, which could be proposed.
The Eastern representation seems to act more in covert and concert, than at any former period; and the effect of calumny and misrepresentatives has been so complete, that the new members seem to nestle under the wings of the old; and to fly all communication with their Southern bretheren for fear of a disorganiseing infection. Strange as this may seem it is nevertheless true‡
Mr. Randolph’s vindication is not yet before the public at full length. I have by special indulgence been favored with its perusal as far as page 84. The first pages contain all the evidence, and part of his general letter (as he terms it) to the President. The publication will afford an infinite  fund of matter for political parties; but its effects upon the public mind, as it respects the President, or the state of parties, I think extremely problematical. It will probably depend upon the management and the activity of the parties themselves. As to Mr. Randolph, there will be no doubt of its effect. He will be exculpated from the charge of corruption; but will be deemed the most indiscreet of ministers.
I will transmit you a copy as soon as it shall appear at full length.
Be pleased to present my most respectful regards to the ladies of your family; and accept my best wishes for your own uninterrupted happiness &c.&c.

Wm. B. Giles

